Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Leticia Nohely Ramirez, Appellant                     Appeal from the 76th District Court of
                                                      Camp County, Texas (Tr. Ct. No. CF-17-
No. 06-19-00208-CR        v.                          01806). Memorandum Opinion delivered
                                                      by Chief Justice Morriss, Justice Burgess
The State of Texas, Appellee                          and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Leticia Nohely Ramirez, pay all costs incurred by
reason of this appeal.



                                                      RENDERED DECEMBER 1, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk